In an action to compel officers of defendant L. B. P. Landscaping Co., Inc., to account for alleged wrongful acts, and for a dissolution of the corporation, the Special Term granted a motion to dismiss the complaint as to plaintiff Salvatore Bellino, with leave to serve a second amended complaint, and denied the motion to dismiss as to plaintiff Frank Bellino. Order, so far as appealed from, affirmed, with ten dollars costs and disbursements, with leave to the appealing defendants to answer within ten days from the entry of the order hereon. No opinion. Lazansky, P. J., Hagarty, Davis, Johnston and Taylor, JJ., concur.